Citation Nr: 1034174	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to March 2005.  
He served in Afghanistan in support of the Global War on 
Terrorism (GWOT) in 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2005 from the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the claims on appeal.  

The Veteran is noted to have filed a notice of disagreement (NOD) 
in September 2005 with the portion of the May 2005 rating which 
also granted service connection for degenerative disc disease 
(DDD) lumbar spine and assigned an initial 10 percent rating, and 
denied service connection for radiculopathy affecting the left 
and right lower extremities.  In the NOD, he specifically 
requested that he be awarded an initial evaluation of 20 percent 
disabling for the lumbar DDD.  Thereafter the RO in a January 
2007 Decision Review Officer (DRO) decision, granted an initial 
20 percent rating for the lumbar DDD and granted service 
connection for radiculopathy of the left and right lower 
extremities.  This constitutes a full grant of the Veteran' 
claims on these matters, which included his specifically limiting 
the initial rating for the lumbar spine condition to 20 percent 
disabling.  Thus they are no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is necessary to afford the Veteran an opportunity to 
undergo a VA examination to address the nature and etiology of 
his claimed disabilities.  Both the Veteran and his 
representative have pointed to the RO's failure to provide such 
examination in spite of the fact that there is evidence of 
treatment for all these claimed disorders while on active duty.  
The Veteran was treated for right knee problems (diagnosed as 
patellofemoral syndrome) in July 1996 and August 1998,  and 
treated for left knee problems (with a diagnosis of tendonitis) 
in August and September 1999.  The Veteran was also treated in 
service for a left shoulder sprain in October 1998, and bilateral 
shoulder pain in October 2001 and in May 2002.  

The Veteran contends that his examination prior to separation 
from service did not focus on his knee and shoulder disabilities, 
but instead focused narrowly on his back injury which is not part 
of this appeal.  In his September 2005 notice of disagreement and 
March 2007 substantive appeal, the Veteran has provided lay 
contentions of continued symptomatology resulting from his 
inservice knee and shoulder problems.  These contentions must be 
considered by the examiner in when providing an opinion as to the 
etiology of these disorders.  See Janderau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (Veteran is competent to report continuity 
of symptomatology.)

VA examination is indicated to ascertain whether the Veteran's 
current bilateral knee and shoulder conditions are related to the 
incidents in service, based on review of the pertinent evidence 
and examination of the Veteran.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In view of the need to remand this matter for an examination, the 
RO should also obtain any additional records of pertinent 
treatment that may be outstanding.  VA's duty to assist the 
veteran includes obtaining relevant medical records and a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the veteran's disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any 
additional outstanding records of pertinent 
medical treatment received by the Veteran.

2.  The RO/AMC should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any disability or disabilities of 
the right shoulder, left shoulder, right knee 
and left knee, found to be present.  The 
claims folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all findings 
should be reported in detail.  The examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any of any disability or 
disabilities of the right shoulder, left 
shoulder, right knee and/or left knee found 
to be present began during service, had its 
onset in service, or is otherwise related to 
service.  In offering these opinions, the 
examiner must acknowledge the Veteran's 
report of a continuity of symptoms from 
service forward, as well as the evidence of 
treatment for conditions affecting both 
shoulders and both knees during service.  The 
rationale for all opinions expressed should 
be provided in a legible report.

3.  The RO should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The purposes of this remand are to further develop the Veteran's 
claims.  No action by the Veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.

The veteran is advised that at least in part the purpose of the 
examination requested in this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that, pursuant 
to 38 C.F.R. § 3.655, failure to cooperate by attending the 
requested VA examination may result in action negative to his 
claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


